EXHIBIT 10.19

EXECUTIVE OFFICER RESTRICTED STOCK UNIT AGREEMENT
PALATIN TECHNOLOGIES, INC.
 
        AGREEMENT made effective as of the 21st day of July, 2010 (the “Grant
Date”), between Palatin Technologies, Inc., a Delaware corporation having its
principal place of business at 4C Cedar Brook Drive, Cranbury, New Jersey 08512
(the “Company”), and ________________________ (the “Participant”).
 
        WHEREAS, the Company has adopted the 2005 Stock Plan (the “Plan”) to
promote the interests of the Company by providing an incentive for employees,
directors and consultants of the Company or its Affiliates;
 
        WHEREAS, pursuant to the provisions of the Plan, the Company desires to
grant to the Participant restricted stock units (“RSUs”) related to the
Company’s common stock, $.01 par value per share (“Common Stock”), in accordance
with the provisions of the Plan, all on the terms and conditions hereinafter set
forth;
 
        WHEREAS, the Company and the Participant understand and agree that any
terms used and not defined herein have the meanings ascribed to such terms in
the Plan.
 
        NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
        1. Grant of Award. The Company hereby grants to the Participant an
aggregate of _______ RSUs (the “Award”) which represents a contingent
entitlement of the Participant to receive shares of Common Stock, on the terms
and conditions and subject to all the limitations set forth herein and in the
Plan, which is incorporated herein by reference. The Participant acknowledges
receipt of a copy of the Plan.
 
        2. Vesting of Award.  Subject to the terms and conditions set forth in
this Agreement and the Plan, the Award granted hereby shall vest on the earliest
of: (a) as to fifty percent (50%) of the Award, on September 15, 2010, provided
that the Participant remains continuously employed by the Company through
September 15, 2010; (b) as to the balance of the Award, on March 15, 2011,
provided that the Participant remains continuously employed by the Company
through March 15, 2011; (c) the Date of Termination of the Participant’s
employment with the Company, except (i) in the case of termination for Cause or
(ii) at the election of the Participant; and (d) a Change in Control (as the
terms “Date of Termination”, “Change in Control” and “Cause” and the concept of
termination at the election of the Participant are defined in the Employment
Agreement between the Participant and the Company and effective as of July 1,
2010).
 
On the vesting date, the Participant shall be entitled to receive the number of
shares of Common Stock equal to the Award, or portion thereof, vesting on such
date.  Such shares of Common Stock shall thereafter be delivered by the Company
to the

 
1

--------------------------------------------------------------------------------

 

Participant in accordance with this Agreement and the Plan and as required to
comply with Section 409A of the Code.  Notwithstanding the foregoing, if the
Participant is as of the vesting date a “specified employee” (as defined under
Section 409A of the Code) then such payment of shares of Common Stock, if
required by Section 409A of the Code, will be made six months after the date of
such Separation from Service (as defined in Section 409A of the Code).
 
Except as otherwise set forth in this Agreement, if the Participant is
terminated for Cause or voluntarily terminates employment at the election of the
Participant (all as defined in the Employment Agreement between the Participant
and the Company and effective as of July 1, 2010) prior to vesting as provided
under Sections 2 (a) or (b), all unvested RSUs shall immediately be forfeited.
 
     3.  Prohibitions on Transfer and Sale. This Award (including any additional
RSUs received by the Participant as a result of stock dividends, stock splits or
any other similar transaction affecting the Company's securities without receipt
of consideration) shall not be transferable by the Participant otherwise than by
will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined by the Code or Title I of the Employee
Retirement Income Security Act or the rules thereunder.  Except as provided in
the previous sentence, the shares of Common Stock to be issued pursuant to this
Agreement shall be issued, during the Participant's lifetime, only to the
Participant (or, in the event of legal incapacity or incompetence, to the
Participant's guardian or representative). This Award shall not be assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment or similar process.  Any
attempted transfer, assignment, pledge, hypothecation or other disposition of
this Award or of any rights granted hereunder contrary to the provisions of this
Section 3, or the levy of any attachment or similar process upon this Award
shall be null and void.
 
4.           Adjustments.  The Plan contains provisions covering the treatment
of RSUs and shares of Common Stock in a number of contingencies such as stock
splits and mergers.  Provisions in the Plan for adjustment with respect to this
Award and the related provisions with respect to successors to the business of
the Company are hereby made applicable hereunder and are incorporated herein by
reference.
 
5.           Securities Law Compliance.  The Participant specifically
acknowledges and agrees that any sales of shares of Common Stock sold shall be
made in accordance with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”).
 
6.           Rights as a Stockholder.  The Participant shall have no right as a
stockholder, including voting and dividend rights, with respect to the RSUs
subject to this Agreement.
 
7.           Tax Liability of the Participant and Payment of Taxes.

 
2

--------------------------------------------------------------------------------

 

The Participant acknowledges and agrees that any income or other taxes due from
the Participant with respect to this Award or the shares of Common Stock to be
issued pursuant to this Agreement or otherwise sold shall be the Participant’s
responsibility.  Without limiting the foregoing, the Participant agrees that the
Participant will owe taxes as of the vesting of the Award and that the Company
shall be entitled to immediate payment from the Participant of the amount of any
tax required to be withheld by the Company.
 
Prior to any event in connection with the Award (e.g., vesting) that the Company
determines may result in any domestic or foreign tax withholding obligation,
whether national, federal, state or local, including any social tax obligation
(the “Tax Withholding Obligation”), the Participant must arrange for the
satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company:
 
(i) Unless the Participant chooses to satisfy the Tax Withholding Obligation by
some other means in accordance with clauses (ii) or (iii) below, the
Participant’s acceptance of this Award constitutes the Participant’s instruction
and authorization to the Company to pay any Tax Withholding Obligation by
reducing the number of shares of Common Stock actually issued to the Participant
on the date of vesting of the Award (or portion thereof) in an amount equal in
value, based on the closing price for such Common Stock on such date, to the
amount of the statutory minimum withholding tax due and payable by the
Company.  Fractional shares will not be retained to satisfy any portion of the
withholding tax.  Accordingly, the Participant agrees that in the event that the
amount of withholding owed would result in a fraction of a share being issued,
that amount will be satisfied by deduction of that withholding amount in cash
from the Participant’s compensation.
 
(ii) At any time not less than five (5) business days before any Tax Withholding
Obligation arises, the Participant may elect to satisfy a Tax Withholding
Obligation by delivering to the Company an amount that the Company determines is
sufficient to satisfy the Tax Withholding Obligation by (a) wire transfer to
such account as the Company may direct, (b) delivery of a certified check
payable to the Company, c/o Director, Human Resources & Administration, 4-C
Cedar Brook Drive, Cranbury, NJ 08512, or such other address as the Company may
from time to time direct, or
 
(iii) such other means as the Company may establish or permit.
 
     8.           Participant Acknowledgements and Authorizations.
 
The Participant acknowledges the following:
 
(a)           The Company is not by the Plan, this Agreement or the Award
obligated to continue the Participant as an employee of the Company.
 
(b)           The Plan is discretionary in nature and may be suspended or
terminated by the Company at any time.

 
3

--------------------------------------------------------------------------------

 

 
(c)           The grant of this Award is considered an extraordinary one-time
benefit and does not create a contractual or other right to receive any other
award under the Plan, benefits in lieu of awards or any other benefits in the
future.
 
(d)           The Plan is a voluntary program of the Company and future awards,
if any, will be at the sole discretion of the Company, including, but not
limited to, the timing of any grant, the amount of the award, vesting provisions
and the purchase price.
 
(e)           The value of this Award is an extraordinary item of compensation
outside of the scope of any employment.  As such the Award is not part of normal
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.  The future value of the shares of
Common Stock is unknown and cannot be predicted with certainty.
 
(f)           The Participant agrees to provide the Company (and any agent
administering the Plan or providing recordkeeping services) with such
information and data as it shall request in order to facilitate the grant of the
Award and the administration of the Plan, and the Participant waives any data
privacy rights he or she may have with respect to such information or the
sharing of such information.
 
(g)           The Company currently has an effective registration statement on
file with the Securities and Exchange Commission with respect to the shares of
Common Stock subject to the Award. The Company intends to maintain this
registration but has no obligation to do so. If the registration ceases to be
effective, the Participant will not be able to transfer or sell shares of Common
Stock issued to the Participant pursuant to the Award unless exemptions from
registration under applicable securities laws are available. Such exemptions
from registration are very limited and might be unavailable. The Participant
agrees that any resale by Participant of the shares of Common Stock issued
pursuant to the Award shall comply in all respects with the requirements of all
applicable securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act, the Exchange Act and the
respective rules and regulations promulgated thereunder) and any other law, rule
or regulation applicable thereto, as such laws, rules, and regulations may be
amended from time to time. The Company shall not be obligated to either issue
the Common Stock or permit the resale of any shares of Common Stock if such
issuance or resale would violate any such requirements.
 
9.           Notices.  Any notices required or permitted by the terms of this
Agreement or the Plan shall be given by personal delivery, recognized courier
service, or registered or certified mail, return receipt requested, addressed as
follows:

 
4

--------------------------------------------------------------------------------

 

If to the Company, to:
Director, Human Resources & Administration
Palatin Technologies, Inc.
4-C Cedar Brook Drive
Cranbury, NJ 08512
 
If to the Participant, by personal delivery to the Participant at the Company if
the Participant is then employed by the Company, and otherwise to the last known
address of the Participant as shown in the employment records of the Participant
with the Company; or to such other address or addresses of which notice in the
same manner has previously been given.  Any such notice shall be deemed to have
been given on the earliest of receipt, one business day following delivery by
the sender to a recognized courier service, or three business days following
mailing by registered or certified mail.
 
10.           Benefit of Agreement.  Subject to the provisions of the Plan and
the provisions of this Agreement, the Award shall be for the benefit of and
shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties hereto.
 
11.           Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof.  For the purpose of litigating any dispute
that arises under this Agreement, whether at law or in equity, the parties
hereby consent to exclusive jurisdiction in the State of New Jersey and agree
that such litigation shall be conducted in the state courts of New Jersey or the
federal courts of the United States for the District of New Jersey.
 
12.           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
provision or provisions shall be modified to the extent necessary to make such
provision valid and enforceable, and to the extent that this is impossible, then
such provision shall be deemed to be excised from this Agreement, and the
validity, legality and enforceability of the rest of this Agreement shall not be
affected thereby.
 
13.           Entire Agreement.  This Agreement, together with the Plan, and to
the extent incorporated by reference, the Employment Agreement, constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.
 
14.           Modifications and Amendments; Waivers and Consents.  The terms and
provisions of this Agreement may be modified or amended as provided in the
Plan.  Except as provided in the Plan, the terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
written document

 
5

--------------------------------------------------------------------------------

 
 
executed by the party entitled to the benefits of such terms or provisions.  No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar.  Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.
 
 
        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

         
PALATIN TECHNOLOGIES, INC.
 
 
   
By:
       
John K.A. Prendergast
Chairman, Board of Directors
           
Participant:
 
 
         
Print Name:
 

 
 
 
6